         Case 3:16-bk-32174        Doc 64     Filed 05/28/19 Entered 05/29/19 09:06:21                 Desc Main
                                              Document     Page 1 of 2



         This document has been electronically entered in the records of the United
         States Bankruptcy Court for the Southern District of Ohio.


         IT IS SO ORDERED.



         Dated: May 28, 2019



         ________________________________________________________________



                                     UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION AT DAYTON
IN RE:                                                                            Case No: 16-32174
         Misty Dionne Adkins nka Travis                                              (Chapter 13)

            Debtor                                                                 JUDGE GUY R. HUMPHREY


                                   AMENDED PAYROLL DEDUCTION ORDER
   The above named debtor Misty Dionne Adkins nka Travis has commenced a Chapter 13 Proceeding in the United States
Bankruptcy Court (Doc. 14).

     IT IS ORDERED that ALLEGRO deduct from the earnings of the Debtor, S.S.N. XXX-XX-1442 the sum of $163.85
BI-WEEKLY beginning with the next pay day following the receipt of this order and to deduct a similar amount for each pay
period thereafter, including any period for which the Debtor receives periodic or lump sum payments for or on account of
vacation, termination, or other benefits arising out of present or past employment and to remit the sum so deducted to the
Chapter 13 Trustee AT LEAST MONTHLY including the employee name and case number, 16-32174. The employer is not
authorized to deduct any administration expense or service fee for this deduction. The Trustee's name and lock box address
for payments is:

                                     JEFFREY M KELLNER, CHAPTER 13 TRUSTEE
                                  1722 SOLUTIONS CENTER, CHICAGO, IL 60677-1007

   The employer may stop this deduction only upon a court order or written notice from the Chapter 13 Trustee. The
employer has twenty days from the entry of this order to file a written objection and a request for a hearing.


IT IS SO ORDERED.
      Case 3:16-bk-32174       Doc 64     Filed 05/28/19 Entered 05/29/19 09:06:21   Desc Main
                                          Document     Page 2 of 2




Copies:
  Default List Plus Additional Parties.

ALLEGRO, ATTN PAYROLL DEPT, 212 S CENTRAL AVE, STE 301, ST LOUS, MO 63105




                                                                                                 188
